DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Group I, namely claims 1-7 and 14-20 in the reply filed on 01/20/2021 is acknowledged.  The traversal is on the ground(s) that the Applicant provisional elects with traverse to prosecute the claims of Group I.  This is not found persuasive because the Applicant did not submitted arguments for the traversal. The requirement is still deemed proper and is therefore made FINAL.
Claims 8-13 are withdrawn from consideration.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over CHAN et al. (US 2018/0332558) in view of JAMPANI et al. (US 2017/0026806).
Regarding claim 1, Chan discloses a first method, performed by at least one apparatus, comprising: 
obtaining one or more pieces of spoofing information indicative of a data set
enabling positioning based on radio signals sent by a respective radio node (Fig. 2, i.e., measured RSS; p. [0050], lines 5-8; p. [0087]; p. [0117], lines 14-end; the LAAFU/server obtains a received signal strength (RSS) subset sampling (i.e., data set) associated with AP signals), and wherein the data set is further indicative of one or more parameters based on which said positioning is performed (p. [0117], lines 15-17; the LAAFU can estimate the location of the APs based on the RSS subset samples) and/or controlled and which is considered to be at least partially unexpected (p. [0117]-[0118]; p. [0066]; based on the RSS samples/vector, LAAFU can identify altered AP signals (i.e., unexpected)  due to unexpected AP movement, power adjustments, etc.);
aggregating spoofing information based on the one or more parameters of the respective data set of the one or more pieces of spoofing information (Fig. 2, memory buffer and fingerprint database; p. [0088], [0117], [0120]; the received information regarding the RSS of APs is aggregated in a fingerprint database including RSSs of altered APs and the update component update a fingerprint database with the received RSSs).
But, Chan does not particularly disclose providing at least a part of the aggregated spoofing information for usage in a positioning.
However, in an analogous art, Jampani teaches providing at least a part of the aggregated spoofing information for usage in a positioning (p. [0022], [0028]-[0031]; Jampani teaches an indoor positioning system that uses crowd-sourcing to create or refine its wireless AP fingerprint data, over time the fingerprint data is updated and is provided to a wireless devices for use by indoor positioning application to determine the current location of the wireless device based on the updated/refined fingerprint data). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Chan with the teachings of Jampani, since such a modification would allow wireless devices and/or positioning applications to determine the current location of the wireless devices with improved accuracy based on the radio signal parameters (i.e., RSSs) of wireless APs.
Regarding claim 2, the combination of Chan and Jampani disclose the first method according to claim 1, Chan discloses wherein said positioning and a position estimated by said positioning are considered to be at least partially unexpected if the positioning is considered to be potentially manipulated (p. [0117]-[0118]; p. [0066]; based on the RSS samples/vector, LAAFU can identify altered AP signals (i.e., unexpected) due to unexpected AP movement, power adjustments, etc.).
Regarding claim 3, the combination of Chan and Jampani disclose the first method according to claim 1, Chan discloses further comprising storing or updating the one or more pieces of aggregated spoofing information for usage in a positioning (p. [0117]; the LAAFU/server updates the fingerprint database with identification data related to the APs that have been altered; note that Jampani teaches the use of the updated fingerprint data for positioning).
Regarding claim 4, the combination of Chan and Jampani disclose the first method according to claim 1, Chan discloses wherein the one or more parameters of a respective data set of the one or more pieces of spoofing information comprises or represents one or more of the following parameters i) to v):
i)    radio-type information indicative of at least one radio type that is considered to be potentially manipulated;
ii)    frequency-band information indicative of at least one frequency-band that is considered to be potentially manipulated;
iii)    an identifier of at least one radio node enabling positioning that is considered to be potentially manipulated (p. [0117], lines 17-end; the LAAFU identify altered APs (i.e., radio nodes) and the fingerprint database can be updated with the identification data related to the APs that have been altered);
iv)    influencing information indicative of a certain type of influence that is considered to be potentially manipulated and/or if a certain type of influence is continuous or sporadic or periodic; or
v)    detection information indicative of whether or not detection of manipulation is reliable or uncertain.
Regarding claim 5, the combination of Chan and Jampani disclose the first method according to claim 4, Chan discloses wherein the data set further comprises a position information indicative of the at least one radio node enabling positioning that is considered to be potentially unexpected, or wherein such a position information is determined based on the identifier of at least one radio node enabling positioning that is considered to be potentially manipulated (p. [0118]; the LAAFU determines the location of the altered APs (i.e., radio node potentially unexpected)).
Regarding claim 14, Chan discloses a first apparatus (Fig. 2; server 200) comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code (p. [0038]) configured to, with the at least one processor, cause said first apparatus at least to:
obtain one or more pieces of spoofing information indicative of a data set enabling positioning based on radio signals sent by a respective radio node (Fig. 2, i.e., measured RSS; p. [0050], lines 5-8; p. [0087]; p. [0117], lines 14-end; the LAAFU/server obtains a received signal strength (RSS) subset sampling (i.e., data set) associated with AP signals), and wherein the data set is further indicative of one or more parameters based on which said positioning is performed and/or controlled (p. [0117], lines 15-17; the LAAFU can estimate the location of the APs based on the RSS subset samples) and which is considered to be at least partially unexpected (p. [0117]-[0118]; p. [0066]; based on the RSS samples/vector, LAAFU can identify altered AP signals (i.e., unexpected)  due to unexpected AP movement, power adjustments, etc.);
aggregate spoofing information based on the one or more parameters of the respective data set of the one or more pieces of spoofing information (Fig. 2, memory buffer and fingerprint database; p. [0088], [0117], [0120]; the received information regarding the RSS of APs is aggregated in a fingerprint database including RSSs of altered APs and the update component update a fingerprint database with the received RSSs).
But, Chan does not particularly disclose to provide at least a part of the aggregated spoofing information for usage in a positioning.
However, in an analogous art, Champani teaches providing at least a part of the aggregated spoofing information for usage in a positioning (p. [0022], [0028]-[0031]; Jampani teaches an indoor positioning system that uses crowd-sourcing to create or refine its wireless AP fingerprint data, over time the fingerprint data is updated and is provided to a wireless devices for use by indoor positioning application to determine the current location of the wireless device based on the updated/refined fingerprint data). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Chan with the teachings of Jampani, since such a modification would allow wireless devices and/or positioning applications to determine the current location of the wireless devices with improved accuracy based on the radio signal parameters (i.e., RSSs) of wireless APs.
Regarding claim 15, the combination of Chan and Jampani disclose the first apparatus according to claim 14, Chan discloses wherein said positioning and a position estimated by said positioning are considered to be at least partially unexpected if the positioning is considered to be potentially manipulated (p. [0117]-[0118]; p. [0066]; based on the RSS samples/vector, LAAFU can identify altered AP signals (i.e., unexpected) due to unexpected AP movement, power adjustments, etc.).
Regarding claim 16, the combination of Chan and Jampani disclose the first apparatus according to claim 14, Chan discloses wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause said first apparatus at least to store or update the one or more pieces of aggregated spoofing information for usage in a positioning (p. [0117]; the LAAFU/server updates the fingerprint database with identification data related to the APs that have been altered; note that Jampani teaches using the updated fingerprint data for positioning).
Regarding claim 17, the combination of Chan and Jampani disclose the first apparatus according to claim 14, Chan discloses wherein the one or more parameters of a respective data set of the one or more pieces of spoofing information comprises or represents one or more of the following parameters i) to v):
i)    radio-type information indicative of at least one radio type that is considered to be potentially manipulated;
ii)    frequency-band information indicative of at least one frequency-band that is considered to be potentially manipulated;
iii)    an identifier of at least one radio node enabling positioning that is considered to be potentially manipulated (p. [0117], lines 17-end; the LAAFU identify altered APs (i.e., radio nodes) and the fingerprint database can be updated with the identification data related to the APs that have been altered); 
iv)    influencing information indicative of a certain type of influence that is considered to be potentially manipulated and/or if a certain type of influence is continuous or sporadic or periodic; or
v)    detection information indicative of whether or not detection of manipulation is reliable or uncertain.
Regarding claim 18, the combination of Chan and Jampani disclose discloses the first apparatus according to claim 17, Chan discloses wherein the data set further comprises a position information indicative of the at least one radio node enabling positioning that is considered to be potentially unexpected, or wherein such a position information is determined based on the identifier of at least one radio node enabling positioning that is considered to be potentially manipulated (p. [0118]; the LAAFU determines the location of the altered APs (i.e., radio node potentially unexpected)).

7.	Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over CHAN et al. in views of JAMPANI et al. and BHATT et al. (US 2017/0142684).
Regarding claim 6, the combination of Chan and Jampani disclose the first method according to claim 1, but does not particularly disclose wherein the one or more pieces of spoofing information are aggregated into a geospatial index, wherein the geospatial index comprises a plurality of areas associated with a geographic space, and wherein the data sets of the one or more pieces of spoofing information are mapped to a respective area of the plurality of areas.
However, Bhatt teaches wherein the one or more pieces of spoofing information are aggregated into a geospatial index, wherein the geospatial index comprises a plurality of areas associated with a geographic space, and wherein the data sets of the one or more pieces of spoofing information are mapped to a respective area of the plurality of areas (p. [0008], [0026], [0032], [0038]; a position model for an area is generated that includes capturing spatial variations of signal strength RSSI, the area can be divided into plurality of grids and the grid level model provides mapping information of spatial variation of signal strength of the plurality of signal sources between geographic coordinates corresponding to the grid). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Chan and Jampani with the teachings of Bhatt, since such a modification would allow generating a positioning model to assist in positioning. 
Regarding claim 19, the combination of Chan and Jampani disclose the first apparatus according to claim 14,  but does not particularly disclose wherein the one or more pieces of spoofing information are aggregated into a geospatial index, wherein the geospatial index comprises a plurality of areas associated with a geographic space, and wherein the data sets of the one or more pieces of spoofing information are mapped to a respective area of the plurality of areas.
However, Bhatt teaches wherein the one or more pieces of spoofing information are aggregated into a geospatial index, wherein the geospatial index comprises a plurality of areas associated with a geographic space, and wherein the data sets of the one or more pieces of spoofing information are mapped to a respective area of the plurality of areas (p. [0008], [0026], [0032], [0038]; a position model for an area is generated that includes capturing spatial variations of signal strength RSSI, the area can be divided into plurality of grids and the grid level model provides mapping information of spatial variation of signal strength of the plurality of signal sources between geographic coordinates corresponding to the grid). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Chan and Jampani with the teachings of Bhatt, since such a modification would allow generating a positioning model to assist in positioning. 

Allowable Subject Matter
8.	Claims 7 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISOL FIGUEROA whose telephone number is (571)272-7840.  The examiner can normally be reached on Mon-Thurs 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARISOL FIGUEROA/
Primary Examiner
Art Unit 2643